Title: To George Washington from Ebenezer Tucker, 8 August 1791
From: Tucker, Ebenezer
To: Washington, George



Dear Sir
Surveyors Office Port of Little Egg h[arbo]r [N.J.]⟨Au⟩gst the 8th 1791

as the Law of the Nation Requires Cutters to be Fitted & mannd for the Aid of the Customs, Permit me Sir to Observe that it’s my Oppinion that the Cutter that Cruzes on this Coast Shoud have an Officer On Board that understands the Coast harbours Creeke &c. Vary well. Capn Dennis of the Vigalant who paid our port a Visset a few Days Since, informs me that his first officer is not yet appointed, he also told me he wished a man On Board acquainted with the Coast as it woud tend to the Advantage of the Revanue, as on this Coast Between the two Oppulant Citties of Phila. & N. York Great Attention to the Inlets Creekes &c. Shoud be paid to Prevent Illicit Practices which is Vary Eassy to be Excuted in this port. Unless a good lookout is kept—which is my Desided Oppinion on also—I have a Brother by the name of Stephen Tucker about 22 Years of age thats a tollerable Good Seaman & Pilot, is active & Smart, & wishes to Engage in the Service, & from his knoledge of the Coast Inlets &c. I think he woud Suit Capn Dennis Vary well. I have also wrote the Secraty of the Treasury On this Subject. Should the President be pleased to Honor Mr Tucker with the appointment I am Confident he will be Servicable to Government, & will Receaive the favour with Gratitude, as well as Your Most Oblieged & Vary Humble Servant

Ebenr Tucker


N.B. I have Recd & accepted the Comission as inspector of the Revanue of this Port, & am Yours with all Posable Esteem.


E.T.
